WELLIVER, Judge,
concurring.
I concur in the principal opinion. I believe that additional explanation is required as to why a statute which has been on the books for some thirty-six years is now declared by the Court to be unconstitutional. The answer lies in “changing times” and “escalating interest rates”. During the many years that savings and loan associations performed only their primary function of making building loans, and for so long as government guaranteed obligations were much less attractive than regular installment loans, the government securities held by savings and loans were few and the resulting differences in taxes paid by the various savings and loans were minimal. The recent rise in interest rates on government obligations to levels equal to or exceeding those which could be charged on installment loans plus the potential savings made possible by eliminating the business cost of processing installment loans has created the environment in which the inequities resulting from the application of the statute became acutely identifiable. Identification of the inequity precipitated the claim of unconstitutionality.
Along this same line, continuation of the present trend of federal and state legislation in the direction of eradicating the distinguishing features between banks, savings and loan associations, and credit unions, may well reach a point where the present classifications made for the purpose of taxation of financial institutions will become constitutionally suspect.1 The only institution covered in Chapter 148, RSMo 1978, entitled, “Taxation of Financial Institutions”, which is clearly distinguishable from the other institutions is insurance companies, perhaps for the reason that insurance companies are not in fact “financial institutions”.

. It is of some interest to note that H.B. 1242 (Truly Agreed and Finally Passed), 79th General Assembly, Second Regular Session, 1978, would have repealed all sections relating to the taxation of savings and loans and would have enacted in lieu thereof an eight percent (8%) tax on net revenue, a tax similar to the bank tax. However, the bill was vetoed by then Governor Teasdale stating: “This bill represents a piecemeal approach to a much broader problem of statewide dimensions — namely, equitable methods of taxation.” St. Louis Post Dispatch, June 16, 1978.